Citation Nr: 1334569	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to reimbursement of expenses of the Veteran's beneficiary's last sickness from accrued benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from December 1941 to December 1945.  He died in July 2009.  The appellant is the Veteran's son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decisional letter of the Milwaukee Pension Maintenance Center. 

The appellant testified at a Board Central Office hearing before the undersigned Veterans Law Judge in September 2011.  He submitted additional evidence at the time of the hearing with a waiver of AOJ jurisdiction.

At the time of the hearing the undersigned Veterans Law Judge granted the appellant a period of 30 days to submit additional evidence but no additional evidence was submitted during that time frame, or any time thereafter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness. 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  He does not seek reimbursement for burial or cemetery expenses as his sister paid for these expenses and has already been reimbursed by VA.

The appellant is the son of the deceased Veteran.  He indicated that prior to the Veteran's death, the Veteran was approved for maximum VA benefits (approximately $1,700 per month) but that after weeks of waiting for VA to send the check, the Veteran passed away in July 2009 from cardiac arrest.  The appellant has asserted that the Veteran became housebound in 2009 and the record shows that the Veteran was granted pension benefits effective January 1, 2009.  However, the letter notifying the Veteran that he had been awarded pension benefits was not dated until June 2009, a month prior to the Veteran's death.

The appellant submitted a list of estimated expenses incurred since he started taking care of the Veteran four years prior to his death but has stated that he did not have receipts for most of the expenses.  In November 2010, an individual, D.P., submitted a statement that she was the caregiver for the Veteran for the last four years of his life and was paid $300 per week in cash.  She noted that she was present at the time of the Veteran's death, as the appellant was out of town.  It appears that copies of receipts for payment to D.P. were submitted but the copies are mostly illegible.  There is information concerning the amount paid and the dates of payment; it appears to be signed by the appellant and the reason for payment seems to be "dad's care."  Additionally the dates go through July 2009 at the time the Veteran died.  However, most of the information on the receipts is difficult if not impossible to read.  The appellant might not be aware that the copies are illegible.  Therefore, he should be notified of this and given the opportunity to submit better copies of the receipts for the care given from D.P.

The appellant also testified that he paid for his father's medications but that insurance covered most of it and he did not keep any of the receipts.  He mentioned that he obtained proof that he paid for the medications from the pharmacy and submitted that to VA.  The Board notes that there is a no record of any proof of payment for medications for the Veteran in the file.  There is a printout of the rates for long term insurance in Indiana but no record of payment for the Veteran's medication.  The appellant was given the opportunity to submit additional evidence reflecting his payment for medical costs for the Veteran after the hearing but did not do so.  However, if the appellant did not know that VA did not actually have the information he thought he had submitted, there is no reason why he would submit such documentation again.  Thus, the appellant should be notified that VA does not actually have any information concerning his payment for medications for the Veteran prior to his death and given the opportunity to submit those records.

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Veterans Claims Assistance Act of 2000 does not apply to matters that rest on the interpretation and application of relevant law.  See Mason v. Principi, 16 Vet. App. 129 (2002).  However, the disputed issue in this case is whether the appellant has legible copies of receipts of medical expenses he bore for the Veteran's last sickness.  This is a factual matter.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that he should submit any copies of receipts or bills for medical expenses he paid for the Veteran's last sickness from January 1, 2009 to July 2009 including but not limited to the following:

(a)  Legible copies of the receipts reflecting care provided by D. P. or any other caretaker from January 1, 2009 to July 2009.   

(b)  Information concerning proof of payment by the appellant for the Veteran's prescription medications from January 1, 2009 to July 2009.

Please note that the claims file does not contain legible copies of the receipts from D.P.; nor does the record reflect any information concerning the appellant's proof of payment for the Veteran's prescription medication.

2.  Thereafter, readjudicate the appellant's claim.  If the benefits sought remain denied issue the appellant a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 









							(Continued on the next page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


